t c summary opinion united_states tax_court michael robert cottrell petitioner v commissioner of internal revenue respondent docket no 127-03s filed date michael robert cottrell pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the sole issue for decision is whether petitioner is entitled to deductions for trade_or_business_expenses under sec_162 the court's holding on that issue will determine petitioner's liability for self-employment taxes a deduction for one-half of such taxes and petitioner's entitlement to an earned_income_credit some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner's legal residence at the time the petition was filed was jefferson city missouri during the first months of the year petitioner was self-employed as a plasterer for the last months of the year petitioner was an employee for which he earned wage income for the year petitioner filed a federal_income_tax return utilizing form 1040ez income_tax return for single and joint filers with no dependents on that return petitioner reported dollar_figure in wage and salary income he reported no other income his return did not include any income or expenses in connection with petitioner's trade_or_business as a plasterer based on information returns filed by third-party payers respondent determined that petitioner realized income from such payers that was not included on petitioner's income_tax return these payments totaled dollar_figure in his petition and at trial petitioner conceded he had received the payments and that such payments were for plastering and stucco work he performed during the first months of the year however in his petition and at trial petitioner contended that at least percent of the payments he received went toward materials used on the job an additional percent went toward subcontracted labor and beyond that the remainder of the payments was offset by pre- owned capital losses and outstanding debts incurred thus petitioner's position is that he realized no net_income from his business activity during the year at trial petitioner presented no books_and_records to substantiate his claimed expenses he testified that he maintained fairly good records however those records were lost when he was evicted from his apartment he made no effort to reconstruct his records for trial of this case petitioner contends he paid workers he employed in cash but never exacted receipts from them although petitioner contended that he maintained records of these cash payments those records were lost in the eviction proceeding petitioner gave no testimony and presented no documentary_evidence regarding the allegation in his petition that he sustained capital losses in prior years that would offset his net_income during in his testimony petitioner acknowledged that during he received other_payments for services performed in his business activity as to which no information returns were filed by such payers with the internal_revenue_service these additional payments were not included as income on petitioner's income_tax return petitioner did not indicate in his testimony the amounts of these additional payments nor did respondent pursue the matter deductions are a matter of legislative grace 503_us_79 the taxpayer bears the burden_of_proof which means the presentation of adequate documentation to support the deductions claimed on tax returns rule 290_us_111 it is also the taxpayer's responsibility to maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs the taxpayer must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra sec_7491 under certain circumstances places the burden_of_proof on the commissioner in connection with proceedings arising from the examination of returns that commenced after date although it is obvious that petitioner's return was examined after date the applicability of sec_7491 in shifting the burden to the continued as noted earlier petitioner presented no books_and_records to substantiate his claim that expenses and losses from prior years totally offset the income he realized from his trade_or_business activity during although petitioner's records for the year were lost petitioner made no attempt to reconstruct his records or to offer any other evidence that would satisfy the court that the income at issue was offset by trade_or_business_expenses or losses of concern to the court is petitioner's admission at trial that he received other income payments during in his trade_or_business activity that were not reported by the payers to the internal_revenue_service and which petitioner did not include as income on his income_tax return sec_6001 requires generally that every person liable for any_tax keep such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides in pertinent part that any person subject_to tax under subtitle a of the code shall keep such continued commissioner is conditioned upon the taxpayer's introduction of credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer and the taxpayer's cooperation with reasonable requests for witnesses information documents meetings and interviews sec_7491 the facts of this case do not demonstrate to the court that the burden_of_proof shifted to respondent permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate the amount allowable see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite in this case since there is both unreported gross_income and unsubstantiated expenses the court is unable to allow any deductions to petitioner under cohan v commissioner supra accordingly the court sustains respondent in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
